Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 2/24/2020, claims 10-14 are amended and claims 15-20 are newly added.
Claims 1-20 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP2018/028957, filed on 8/2/2018.  The instant application claims foreign priority to JP 2017-168917 filed on 9/1/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 2/24/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 2/24/2020, 6/11/2021, 6/29/2021, 7/7/2021 and 12/14/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehansho et al. (US 2007/0298083, PTO-892), in view of Ito et al. (JPH 09235584 A, 1997, IDS).
Mehansho et al. exemplifies a food product, fish oil composition comprising an aqueous phase and an oil phase, which are emulsified together to yield a concentrated fish oil emulsion, wherein the aqueous phase comprises water (85.04%) and solids (3.48%), where the solids comprise ascorbic acid, whey protein, pH adjusters and other water soluble additives, further wherein the oil phase comprises fish oil (13.5% EPA, 8.0% DHA) and lecithin totaling 8.48% of the overall composition. (¶0112-0113) Mehansho also teaches that the pH of the composition ranges from 2-4.5. (¶0052) Mehansho discloses that the above composition is prepared by combining all water soluble ingredients in water to create the aqueous phase, combining lecithin and ascorbyl palmitate in fish oil to create the oil phase and then emulsifying the aqueous and oil phases in a high shear mixer. (¶0113)
Mehansho et al. does not teach an aqueous phase amount of 0.3-22% in the composition and does not teach a solid content of the aqueous phase of 22.8-85%. Mehansho also does not teach a method of preparing a composition where an aqueous phase and a first oil phase containing lecithin are emulsified followed my mixing the emulsion in a second oil phase containing fatty acids.
Ito et al. discloses a food product, fish oil composition comprising fish oil, ascorbic acid and lecithin where an aqueous phase is emulsified with an oil phase, wherein the aqueous phase is at 10% of the total composition. (p. 8) Ito et al. further teaches that the composition may be prepared by first emulsifying the aqueous phase with a lecithin containing oil phase to form a water-in-oil emulsion, followed by mixing said emulsion with a fatty acid containing oil and fat. (pp. 5-6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of Mehansho could be modified to reduce the amount of water in the aqueous phase, to form a concentrated fish oil composition, because Mehansho teaches just such a concentrate, by reducing the amount of water from 94% to 85% (Example 1 vs Example 4) Ito provides teaching that the amount of water may be reduced much further, down to 10%, in a composition with substantially identical components. Combining the teaching of Mehansho and Ito to formulate a concentrated fish oil emulsion composition, with about 10% of an aqueous phase, would be an obvious technological step to one of ordinary skill in the art. The approximately eight-fold reduction in the amount of water, from 85% to 10%, would result in an eight-fold increase in the solids content of the aqueous phase of Mehansho yielding a solids content of about 27%.
With respect to the values of pH and mass % in the instant claims, the values overlap with those of the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 3, 4, 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mehansho et al. (US 2007/0298083, PTO-892), in view of Ito et al. (JPH 09235584 A, 1997, IDS), further in view of Suzuki et al. (US 5,077,077; 1991, PTO-892).
The disclosure of Mehansho/Ito is referenced as discussed above. The combined prior art does not teach the ratio of phospholipids in the lecithin composition.
Suzuki et al. discloses preparation of emulsions using lecithin, specifically soy lecithin, either with or without enzymatic degradation, resulting in the following lecithin-based phospholipid compositions, wherein the PC/(PC+PE+PI) ratio for (1) is 0.003, for (2) is 0.008 and for (3) is 0.44: (Col. 6)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the soy lecithins of Suzuki, as the lecithin of Mehansho, thereby arriving at the instant limitation of the PC/(PC+PE+PI) ratio below 0.48. Mehansho is silent on specific lecithin used as emulsifiers and one of ordinary skill in the art would reasonably look to Suzuki for guidance on specific lecithins used in preparing emulsions for food products.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehansho et al. (US 2007/0298083, PTO-892), in view of Ito et al. (JPH 09235584 A, 1997, IDS) or in the alternative over Mehansho et al. (US 2007/0298083, PTO-892), in view of Ito et al. (JPH 09235584 A, 1997, IDS), further in view of Suzuki et al. (US 5,077,077; 1991, PTO-892), further in view of Hansen et al. (WO 2010/149759 A1, IDS).
The disclosure of Mehansho/Ito or Mehansho/Ito/Suzuki are referenced as discussed above. The combined prior art does not teach the application of fatty acid/lecithin/ascorbic acid emulsions to an infant formula product.
Hansen et al. discloses compositions comprising an ascorbate containing aqueous phase and a lecithin/EPA/DHA containing oil/fat phase, mixed together under high shear, to produce food product emulsions, where in one embodiment the specific food product taught is an infant formula. (p. 2, Ln. 23 and Example 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the emulsions of Mehansho for use in an infant formula, based on the teaching of Hansen, thereby arriving at the instant invention.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623